Citation Nr: 0518402	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  03-17 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously disallowed claim of entitlement to 
service connection for prostate cancer.

2.  Whether new and material evidence has been submitted to 
reopen a previously disallowed claim of entitlement to 
service connection for a dental disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel




INTRODUCTION

The veteran served on active duty from July 1943 to January 
1946; from September 1950 to July 1954; and from later in 
July 1954 to January 1968.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a January 2001 rating decision rendered by the 
Philadelphia, Pennsylvania, Regional Office and Insurance 
Center (RO) of the Department of Veterans Affairs (VA).

In June 2005, the Board granted the veteran's motion to 
advance his appeal on the Board's docket.


FINDINGS OF FACT

1.  Service connection for a dental disability was denied in 
an unappealed rating decision in October 1998.

2.  None of the evidence received since the October 1998 
rating decision is so significant that it must be considered 
in order to fairly decide the merits of the claim.

3.  Service connection for prostate cancer was denied in an 
unappealed rating decision in June 2000.

4.  None of the evidence received since the June 2000 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim.




CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
a claim for service connection for a dental disability.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).

2.  New and material evidence has not been received to reopen 
a claim for service connection for prostate cancer.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), [codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)] and some of the 
implementing regulations are applicable to the veteran's 
claims to reopen.

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108. 38 U.S.C. § 5103A(f).

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim. 66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003)).

The rule is effective November 9, 2000, except the amendment 
to 38 C.F.R. § 3.156(a), which is effective August 29, 2001.  
66 Fed. Reg. 45,620, 45, 629.

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), the provisions of the rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA.  The provisions implementing the VCAA 
are applicable to any claim for benefits received by VA on or 
after November 9, 2000, as well as to any claim filed before 
that date but not decided by VA as of that date. 66 Fed. Reg. 
45,620, 45,629.

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2003), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001. 66 Fed. Reg. 45,620, 
45,629. It does not apply to the appellant's claims to 
reopen, which were received before that date.

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA. The authority to provide such additional assistance is 
provided by 38 U.S.C. § 5103A(g), which provides that nothing 
in § 5103A shall be construed to preclude VA from providing 
such other assistance to a claimant in substantiating a claim 
as VA considers appropriate.  Because VA has no authority to 
make these provisions retroactively effective, they are 
applicable to any claim to reopen a finally decided claim 
received on or after the date of the rule's final 
publication, August 29, 2001. 66 Fed. Reg. 45,620, 45,629.  
They are not applicable to the appellant's claims to reopen, 
which was received long before that date.

Prior to the initial adjudication of the claims to reopen, 
the veteran was provided a VCAA notification letters in June 
and October 2001.  Through those letters, the statement of 
the case, supplemental statements of the case, and other 
letters from the RO, the veteran has been informed of the 
evidence and information necessary to substantiate his 
claims, the information required from him to enable the RO to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and the evidence 
that he should submit.  Although the RO has not specifically 
requested him to submit any pertinent evidence in his 
possession, it has informed him of the evidence that would be 
pertinent and requested him to submit such evidence or 
provide VA with the information and authorization necessary 
for the RO to obtain such evidence.  Therefore, the Board is 
satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  

The record also reflects that the veteran's service medical 
and personnel records have been obtained, as have all 
pertinent post-service medical records.  The veteran has not 
referenced the existence of any available evidence pertinent 
to his claims to reopen that has not been associated with the 
claim folders.  In sum, the Board is satisfied that VA has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

Accordingly, the Board will address the merits of the 
veteran's claims to reopen.  

Evidentiary Background

The veteran's service medical record show that he had several 
missing teeth.  At separation all of his upper teeth were 
missing.  However, these medical records do not show that the 
veteran sustained any bone loss through trauma or disease. 

In July 1985, the veteran underwent surgical excision of a 
rectal fissure and removal of a colon polyp.  

In July 1990, the veteran submitted a claim for service 
connection for residuals of polys and fissures in his colon.  
He felt that his colon problems were related to exposure to 
Agent Orange during service in Vietnam.  

In February 1991, the veteran was afforded a VA physical 
examination.  He reported a history of exposure to Agent 
Orange.  He also had a history of hemorrhoids in 1983 for 
which he received "rubber band" treatment.  In 1985, he 
underwent surgery for "polyps and fissures" in his rectum.  
He reported traces of blood on his toilet paper when he wiped 
himself.  Genitourinary examination in March 1991 revealed a 
normal male.  Examination of his digestive system showed that 
his abdomen was soft and nontender.  Assessment of a 
postoperative history of polyps and rectal fissure with a 
recent normal sigmoidoscopy was rendered.  The veteran was 
also noted to be edentulous.

By rating action in April 1994, the RO denied service 
connection for a colon disability and hemorrhoids.  

In December 1996, the RO received the veteran's claim for 
service connection for residuals of colon cancer.  In January 
1997, the RO determined that the veteran had not submitted 
new and material evidence to reopen his claim for service 
connection for residuals of colon cancer.  

In June 1998, the veteran submitted a claim for service 
connection for a dental condition.  He asserted that the 
disability began during World War II and continued upon his 
reenlistment during the Korean War.  He received continued 
treatment during service in Vietnam.  In a subsequent 
statement dated in September 1998, the veteran noted that his 
"condition of erosion" was due to service.  This condition 
was treated throughout his active service.  While stationed 
in Iceland, he had some teeth removed.  He was seeking 
treatment for upper and lower plates that were coming loose 
and deteriorating.  He was also seeking compensation for his 
dental condition.  The veteran indicated that a service 
dental record dated in March 1960 showed that teeth 7, 8, 9, 
and 10 were missing.

By rating action in October 1998, the RO denied service 
connection for missing teeth as the evidence did not show any 
dental trauma during service.  Additionally, the RO noted 
that VA regulations provided that treatable carious teeth, 
replaceable missing teeth, dental or alveolar processes, 
periodontal disease (pyorrhea), and Vincent's stomatitis are 
not compensable disabiities and may be considered for dental 
treatment purposes only.  

A June 1999 VA dental outpatient treatment note indicates 
that the veteran had his dentures repaired.  

VA outpatient treatment records from September 1998 to April 
2000 show that the veteran had an elevated PSA.  

In April 2000, the veteran submitted a claim to reopen his 
previously disallowed claim of entitlement to service 
connection for colon cancer.  By letter dated in April 2000, 
the veteran was informed that his claim for service 
connection for a colon condition had been denied in April 
1994.  

In May 2000, the veteran, through his representative, 
submitted a statement asserting that he had prostate cancer 
due to exposure to Agent Orange during his Vietnam service.  
Attached to the statement was an April 2000 statement from a 
VA physician reporting that the veteran had a slightly 
elevated PSA test at 5.69.  It was noted that this finding 
may represent prostate cancer.  The veteran was advised to 
have his PSA checked by his family physician.  

Thereafter, the veteran was afforded a VA genitourinary 
examination in June 2000.  The examiner reviewed the 
veteran's medical history noting that the veteran had a PSA 
of 6.53 in January 1999 and 6.9 in September 1999.  He 
underwent urological evaluation and prostate biopsies which 
were benign.  A diagnosis of benign prostate hypertrophy was 
made.  A PSA in March 2000 was 5.69.  The examiner noted that 
there was no evidence of prostate cancer at the present time.  
It was noted that while the veteran's PSA was mildly 
elevated, this finding in many instances did not indicate 
prostate carcinoma.

The RO issued a rating decision in June 2000 that denied 
service connection for prostate disability.  The RO conceded 
that the veteran was exposed to herbicides during service in 
Vietnam; however, the evidence did not show that he had 
prostate cancer.  With regard to benign prostate hypertrophy, 
the RO noted that the veteran's service medical records were 
silent for evidence of benign prostatic hypertrophy.  The 
veteran was notified of this decision by letter dated in June 
2000.

In September 2000, the veteran submitted a claim for service 
connection for a dental condition.  He claimed that his teeth 
started crumbling with severe abscesses that continued from 
1946 on.  

Subsequent VA outpatient treatment records show that the 
veteran was treated for benign prostate hypertrophy with 
elevated PSAs.  

In April 2001, the veteran submitted a claim for service 
connection for prostate cancer.   

By rating action dated in January 2002, the RO determined 
that new and material evidence had not been submitted to 
reopen the previously disallowed claims of entitlement to 
service connection for a prostate disability and entitlement 
to service connection for a dental disability.

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court of Appeals for 
Veterans Claims (Court) held that the prior holdings in 
Justus that the credibility of the evidence is to be presumed 
was not altered by the Federal Circuit decision in Hodge.

Dental Disability

As noted above, service connection for a dental condition, 
claimed as missing teeth, was denied by rating action in 
October 1998 as the evidence, to include service medical 
records and post service treatment records did not show that 
the veteran any dental disability as a result of in-service 
trauma.  The veteran was notified of this decision in 
November 1998; however, he did not appeal.  

As set forth above, the evidence received since the denial of 
the veteran's claim in October 1998 shows that the veteran 
continued to have dental problems.  The medical evidence 
added to the record is essentially cumulative in nature in 
that it continues to show the presence of the claimed 
disability many years following the veteran's discharge from 
service.  Moreover, none of the medical evidence added to the 
record since the prior denial is so significant that it must 
be considered to fairly decide the merits of the veteran's 
claim since it does not document the presence of the claimed 
disability during service or suggest that the disability is 
etiologically related to service or in-service dental trauma.  
Therefore, none of the medical evidence added to the record 
is new and material.

The veteran's current statements to the effect that his 
dental problems started during service are similar to 
statements previously of record.  He has not alleged that he 
sustained dental trauma during service.  Therefore, his 
statements are essentially cumulative in nature and are not 
so significant that they must be considered to fairly decide 
the claim.  

Accordingly, the Board concludes that new and material 
evidence has not been presented to reopen a claim for service 
connection for a dental disability.  

Prostate Cancer

As noted above, service connection for prostate cancer was 
denied by rating action in June 2000 as the evidence, to 
including service medical records and post service treatment 
records, did not show that the veteran had prostate cancer.  
The veteran was notified of this decision in June 2000; 
however, he did not appeal.  

As set forth above, the evidence received since the denial of 
the veteran's claim in June 2000 shows that the veteran 
continues to have elevated PSA readings.  However, despite 
having been diagnosed with colon cancer, the evidence does 
not show that he has been diagnosed with prostate cancer.  
Thus, the medical evidence added to the record is essentially 
cumulative in nature in that it continues to show the 
presence of elevated PSA many years following the veteran's 
discharge from service.  Moreover, none of the medical 
evidence added to the record since the prior denial is so 
significant that it must be considered to fairly decide the 
merits of the veteran's claim since it does not document the 
presence of the claimed disability.  Therefore, none of the 
medical evidence added to the record is new and material.

The veteran's current statements to the effect that he 
presently has prostate cancer are of no probative value since 
lay persons are not competent to render a medical diagnosis 
or an opinion concerning medical causation.  See Espiritu.  
Additionally, these statements are also essentially 
cumulative in nature and are not otherwise of such 
significance that they must be considered to fairly decide 
the claim.  

Accordingly, the Board concludes that new and material 
evidence has not been presented to reopen a claim for service 
connection for prostate cancer. 


ORDER

New and material evidence not having been received, reopening 
of the claim of entitlement to service connection for a 
dental disability is denied.  

New and material evidence not having been received, reopening 
of the claim of entitlement to service connection for 
prostate cancer is denied.  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


